18. Schengen Borders Code with regard to surveillance of external maritime borders
Before the adoption of the draft resolution:
Mr President, I just wish the House to know that I was the original rapporteur on the decision on FRONTEX and I recommended that we adopt this because of the exceptional measures that are necessary to deal with intervention and rescue at sea, especially in the Southern Mediterranean.
The committee did not back me and therefore I removed my name from this report, and I will be recommending to the House that they reject the resolution that is now before them. We need an absolute majority of 369 for it to be adopted, but I would recommend that the House reject the resolution that we are about to vote on.
Member of the Commission. - Mr President, the Members have for their consideration a draft decision supplementing the Schengen Borders Code as regards the surveillance of the external borders in the context of FRONTEX operations at sea.
This is a necessary decision and it will help Member States and FRONTEX to manage our external sea borders more efficiently. As you know, the number of boats will increase very soon as they always do at this time of year in the Mediterranean.
The proposal contains a set of very important principles and clarifications of rules that border guards must apply when controlling sea borders, for example, the principle of non-refoulement and the obligation to treat vulnerable peoples and unaccompanied minors with special care.
It also clarifies what assistance should be provided to persons in danger at sea and where to disembark persons that are rescued.
Many of you in this House have asked for these principles and rules for years and now finally, they are within our reach. The changes that we are proposing will also reduce the risk of lives being lost in the Mediterranean by making sea border operations more efficient.
The draft decision is the result of very hard and long discussions with Member States and with experts from, for instance, the United Nations High Commissioner for Refugees and the International Organisation for Migration.
It will provide our institutions with a better framework for exercising a proper monitoring of these operations where significant European funds are involved.
On the legal aspects of the proposal, the Commission has chosen Article 12 of the Schengen Border Code as the legal basis because the rules concern border surveillance patrols during FRONTEX operations, not border checks as I think Parliament's legal opinion argues.
At the request of Members of this House, the Commission has made an investigation of alternative technical solutions that would allow for, firstly, not reopening the discussions on the substance and, secondly, having clear rules adopted in time for FRONTEX operations this summer. Unfortunately, we have not found such an alternative so I therefore recommend the honourable Members not to reject these long-awaited new rules.
We cannot open a debate on that now, Mr Busuttil. You have the floor, but we cannot open a debate.
Mr President, we have had two speakers addressing this House to reject the resolution but no speaker to speak in favour of the approval of this resolution. So I think it is only fair that someone who can speak and urge Members to speak in favour of the resolution should be able to do so.
If you allow me just one minute, may I say that the reason why the LIBE Committee rejected these rules and therefore put forward this resolution is very simple. We have been told by our legal services - not once but twice - that the Commission exceeded its powers in bringing forward these rules. This is why we rejected them. We definitely want these rules - I myself come from a country that wants these rules - but we do not want the European Commission to exceed its powers. That is why we should support this resolution.
Just for the sake of clarity, if you vote against this, you are supporting the measure that enables interception at sea. If you vote for this, you are not. It is pure clarity.
We shall now proceed to the vote.